    Case 2:19-cv-13642-KM-MAH Document 4 Filed 01/13/21 Page 1 of 5 PageID: 15




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



    CYNTHIA M. ERICKSON,
                                                         Civ. No. 19-13642 (KM) (MAH)
                        Plaintiff,
                                                                  OPINION
    v.

    ENVIRONMENTAL RESOURCES
    MANAGEMENT, SHELL/MOTIVA,
    PPG, GE

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
              The plaintiff, Cynthia Erickson, filed this action against Environmental
Resources Management, Shell/Motiva, PPG, and GE. 1 (Compl. 1) For the
reasons explained below, the Complaint in this matter (DE 1) will be dismissed
on in forma pauperis (“IFP”) screening for failure to state a claim, without
prejudice.

         I.      Summary
              Erickson filed the Complaint on June 11, 2019. (Compl.) On June 24,
2019, the Court granted Erickson’s application to proceed IFP without payment
of fees under 28 U.S.C. § 1915. (DE 3.) On the same date, the Court stayed the
service of summons pending an initial screening under 28 U.S.C. § 1915A. (DE
2.)




1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
              “DE” = Docket entry number in this case.
              “Compl.” = Complaint
                                              1
 Case 2:19-cv-13642-KM-MAH Document 4 Filed 01/13/21 Page 2 of 5 PageID: 16




   II.           Discussion
         Because the Court has granted IFP status, I am obligated to screen the
allegations of the Complaint to determine whether it
         (i)       is frivolous or malicious;
         (ii)      fails to state a claim on which relief may be granted; or
         (iii)     seeks monetary relief against a defendant who is immune from
                   such relief.
28 U.S.C. § 1915(e)(2)(B).
         [T]he provisions of § 1915(e) apply to all in forma pauperis
         complaints, not simply those filed by prisoners. See, e.g., Grayson
         v. Mayview State Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002)
         (non-prisoner indigent plaintiffs are “clearly within the scope of §
         1915(e)(2)”). See also Lopez v. Smith, 203 F.3d 1122, 1129 (9th
         Cir.2000)( § 1915(e) applies to all in forma pauperis complaints,
         not just those filed by prisoners).
Atamian v. Burns, 236 F. App'x 753, 755 (3d Cir. 2007). See also Johnson v.
Rihanna, No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018),
report and recommendation adopted, No. CV 18-448, 2018 WL 3239819 (W.D.
Pa. July 2, 2018).
                 a. Jurisdiction
         This Complaint fails to state a claim based on federal question jurisdiction,
which is the only source of jurisdiction cited by Erickson. (Compl. at 2.) She
offers no allegations in support of that proposition and cites to no federal laws
or United States Constitutional provisions which apply to this case. I therefore
find there is no subject matter jurisdiction on that basis.
         Although it is not raised, I nevertheless consider diversity jurisdiction. 2
Diversity jurisdiction requires complete diversity of citizenship between the
parties and that the plaintiff be seeking more than $75,000 in damages. 28
U.S.C. § 1332 (a). Erickson was domiciled in New Jersey at the time she filed




        Pro se complaints “should be construed liberally,” so I will consider possible
         2

bases for jurisdiction that Erickson as a non-lawyer failed to identify on her own.
Erickson v. Pardus, 551 U.S. 89, 93–94 (2007).
                                            2
 Case 2:19-cv-13642-KM-MAH Document 4 Filed 01/13/21 Page 3 of 5 PageID: 17




suit, 3 and is bringing suit against defendants located in Massachusetts,
Louisiana, and Texas. (Compl. at 2) Assuming that they are citizens of those
states, she would satisfy the requirement of complete diversity. At the very
least, I would not dismiss on these grounds at the screening stage, without
further jurisdictional discovery.
      This complaint further satisfies the requirement that the plaintiff be
seeking more than $75,000 in damages. 28 U.S.C. § 1332(a)(1). Specifically,
she alleges that the defendants have engaged in a campaign of harassment
against her by breaking into her home and breaking into and tampering with
her car. (Compl. at 3.) She alleges that she has suffered injuries including
“All[;] fear[;] threats/bodily injury dept FBI damage to home & car” which
occurred over the course of 19 years, and seeks as compensation “Full extent
of the law[;] civil + criminal + mental & emotional damages,” asserting that
such claims can result in twenty-to-forty million dollar judgments. (Compl. at
4.) It is not implausible that if the defendants harassed her for 19 years as
alleged, she could have suffered damages in excess of $75,000. Auto-Owners
Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 397 (3d Cir. 2016) (“the amount
in controversy is not measured by the low end of an open-ended claim, but
rather by a reasonable reading of the value of the rights being litigated”)
(quoting Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993)); id. at 395–96
(while party asserting jurisdiction bears burden of proving it, that burden is not



      3  While Erickson claims that she lives in Massachusetts, her in forma pauperis
application discloses that she simply intends to relocate there, but has not moved
there yet. (DE 1-2.) That is insufficient to establish domicile. See McCann v. George W.
Newman Irrevocable Trust, 458 F.3d 281, 286 (3d Cir. 2006) (to change domicile, an
individual must “take up residence at the new domicile”) (quoting Krasnov v. Dinan,
465 F.2d 1298, 1300 (3d Cir. 1972) (“The intention and the act must concur in order
to effect such a change of domicile as constitutes a change of citizenship”)); see also
Vaughn v. Vaughn, 674 Fed. Appx. 145, 146 (3d Cir. 2017) (“it is the citizenship of the
parties at the time the action is commenced which is controlling” so “Vaughn’s mere
expression of intent to take up residence in Maine, without more, is insufficient to
establish his domicile there.”). Furthermore, if Erickson was domiciled in
Massachusetts, I would lack diversity jurisdiction because she would then share a
state of domicile with GE, thus defeating diversity. (Compl. at 2.)
                                         3
 Case 2:19-cv-13642-KM-MAH Document 4 Filed 01/13/21 Page 4 of 5 PageID: 18




onerous and is satisfied if amount is not legally certain to be less than
$75,001).
      Jurisdictional discovery might undermine any such conclusion, but at
the screening stage, I find that jurisdiction has been adequately alleged.
         b. Plausibility of Erickson’s Allegations
      I therefore move to the merits. I conclude Erickson has failed to plausibly
plead her claim. “[A] plaintiff’s obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the complaint’s factual
allegations must be sufficient to raise a plaintiff’s right to relief above a
speculative level, so that a claim is ‘plausible on its face.’” Id. at 570. That
facial plausibility standard is met “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Furthermore, a plaintiff alleging a conspiracy must “plead more than ‘vague
inferences and allegations.’” Abulkhair v. United States Postal Serv., 2015 U.S.
Dist. LEXIS 23914 at *4–5 (D.N.J. Feb. 27, 2015) (quoting Coulter v. Allegheny
Cnty. Bar Ass’n, 496 F. Appx. 167, 169 (3d Cir. 2012)). While pro se complaints
are “to be liberally construed” and “must be held to less stringent standards
than formal pleadings drafted by lawyers,” Pardus, 551 U.S. at 93–94, they still
“must meet some minimal standard,” and a “litigant is not absolved from
complying with Twombly and the federal pleading requirements merely because
s/he proceeds pro se,” Thakar v. Tan, 732 F. Appx. 325, 328 (3d Cir. 2010).
      The basic thrust of Erickson’s allegations is that the defendants have
engaged in a campaign of “environmental intimidation” against her in
retaliation for her refusing to “falsify data going to state & federal authorities.”
(Compl. at 3.) She claims that the defendants have broken into her car and
home, tampered with her car, and threatened her for nineteen years, most
recently starting again after “f[i]nd[ing]” her in March of 2018 in Woodstock,


                                       4
 Case 2:19-cv-13642-KM-MAH Document 4 Filed 01/13/21 Page 5 of 5 PageID: 19




Massachusetts. (Id.) Absent from her complaint, however, are any specifics
which might raise her claims from mere conclusory statements or “‘naked
assertions’ devoid of ‘further factual enhancement.’” Abulkhair, 2015 U.S. Dist.
LEXIS 23914 at *4 (quoting Iqbal, 556 U.S. at 662).
      Her allegations do not specify who broke into her car or home, what
tampering occurred with her car, what threats were sent to her from the
defendants, or any dates on which any of these actions occurred. She alleges
no facts connecting these acts, assuming they occurred, to these defendants.
Instead, she only “generally state[s] that it has been occurring” for nineteen
years. Id. at 6–7. Without such allegations, all that I can glean from these facts
is that Erickson’s car was broken into and that she has decided on her own
that it was the defendants rather than, say, local petty criminals who are
responsible. The complaint does not supply facts from which I can draw
reasonable inferences in support of these claims.

   III.   Conclusion
      For the reasons stated above, the complaint is DISMISSED without
prejudice upon initial screening pursuant to 28 U.S.C. § 1915(e). An
appropriate order accompanies this opinion.
Dated: January 12, 2021



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      5
